In an action for an injunction brought by a taxpayer in the village of Quogue, it appears that one of two bridges in the village was destroyed and the other seriously damaged by the hurricane of September 21, 1938. It is sought to restrain certain officials of the county of Suffolk from proceeding with the construction of a new bridge and to restrain certain officials of the village of Quogue from applying village funds toward a part of the cost of approaches to the proposed bridge. Appeal is from an order denying plaintiff’s motion for an injunction pendente lite. Order affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.